Citation Nr: 0012483	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-23 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1963 in the United States Army and from November 1967 
to October 1971 in the United States Marine Corps.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which confirmed and continued the veteran's 30 
percent evaluation for PTSD.  The appeal has been transferred 
to the Board from the RO in North Little Rock, Arkansas.  In 
May 1999, the veteran testified at a hearing at the RO before 
the undersigned, who is a Member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  

In June 1998, the RO declined to reopen a claim of 
entitlement to service connection for a right shoulder 
disability, explaining to the veteran that he needed new and 
material evidence.  In February 1999, the veteran submitted 
evidence concerning treatment for a right shoulder condition.  
This issue is referred to the RO for appropriate action.  


REMAND

This case requires further development before the Board can 
decide the issue before it.  During his Board hearing in May 
1999, the veteran stated that he had not been living in 
Arkansas for approximately eight months and requested that 
his file be returned to Milwaukee.  If the veteran had 
returned to Wisconsin eight months prior to his hearing, he 
would have returned there very shortly after his claims file 
was transferred to Little Rock, which was in September 1998.  
As the veteran testified that he had not had any VA treatment 
in Little Rock, and as he has requested that his claims file 
be returned to the jurisdiction of the Milwaukee, Wisconsin, 
RO, that transfer should take place before further 
development is undertaken with respect to this claim.

Additional pertinent medical evidence has been added to the 
claims file since the March 1998 supplemental statement of 
the case, in particular an October 1998 hospitalization 
report.  The veteran has not waived the RO's consideration of 
this evidence, although he appeared to indicate at his 
hearing that he intended to do so.  Accordingly, the RO must 
consider this evidence before the Board may.  38 C.F.R. 
§ 19.37 (1999).

Additionally, the veteran reported during his October 1998 
hospitalization extensive psychiatric treatment at a number 
of VA medical centers throughout the country.  The Milwaukee 
RO should thus contact the veteran at his new address there, 
which is in his claims file, and request that he provide the 
names of all VA facilities at which he has received 
psychiatric treatment, either inpatient or outpatient, and 
the approximate dates, beginning in 1993 and continuing 
thereafter.  The RO should also ask the veteran whether he 
has received any Vet Center counseling, and, if so, the dates 
and location of any such facility.  

In the event that the veteran does not respond to the above 
request or is unable to remember, the RO is to attempt to 
obtain all medical and psychiatric records, if any, relating 
to the veteran from VA medical centers in the following 
locations and comprising the following dates:  Knoxville, 
Iowa, from 1993 to the present; Des Moines, Iowa, from 
October 1998 to the present; Tomah, Wisconsin, from January 
1996 to the present (in particular, any admissions to the 
psychiatric unit in April 1998 and in September 1999); 
Memphis, Tennessee, from January 1996 to the present; and 
Marion, Indiana, from January 1996 to the present.  

Further, during his hearing in May 1999, the veteran stated 
that he had undergone a compensation and pension examination 
in March 1999 at Tomah VA medical center.  Although it was 
not entirely clear whether he was referring to an examination 
or outpatient treatment, the RO should make every attempt to 
locate an examination report during that time frame.  

Conversely, if the veteran's medical records fail to reveal a 
compensation and pension examination since the unsuccessful 
attempt in December 1997, the RO should attempt once more to 
schedule the veteran for a current examination.  The RO 
should inform the veteran in its notification letter of his 
responsibility to report for the reexamination under 
38 C.F.R. § 3.327(a) and of the consequences of his failure 
to report under 38 C.F.R. § 3.655.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to associate with the 
claims file all pertinent treatment records of which VA has 
notice, this case must be REMANDED for the following actions:

1.  Transfer the claims file to the 
Milwaukee, Wisconsin, RO for further 
development and adjudication, in view of 
the veteran's return to the jurisdiction 
of that RO.

2.  Ask the veteran to provide the names 
of all VA facilities at which he has 
received psychiatric treatment, either 
inpatient or outpatient, and dates of 
treatment for each facility, from 1993 to 
the present.  The RO should also inquire 
as to whether the veteran has received 
any Vet Center counseling, and, if so, 
the dates and location of any such 
facility.  Give the veteran an 
appropriate period of time to respond.  
All indicated records should be requested 
and, if available, associated with the 
veteran's claims file.  

3.  If the veteran is unable to assist in 
locating his records, the RO should 
ensure that all medical and psychiatric 
records pertaining to the veteran, if 
any, from the following VA medical 
centers and comprising the following 
dates be secured: Knoxville, Iowa, from 
1993 to the present; Des Moines, Iowa, 
from October 1998 to the present (in 
particular, PTSD program treatment notes, 
hospital summaries, etc.); Tomah, 
Wisconsin, from January 1996 to the 
present (in particular, any psychiatric 
admissions in April 1998 and in September 
1999, as well as a C & P examination 
reportedly performed in March 1999); 
Memphis, Tennessee, from January 1996 to 
the present; and Marion, Indiana, from 
January 1996 to the present.  All such 
records must be incorporated with the 
veteran's claims file.  If no records for 
the requested dates are located, the 
medical centers should be asked to 
provide a written response for inclusion 
in the claims file.

4.  Thereafter, if, and only if, medical 
evidence obtained pursuant to the above 
requests does not locate a compensation 
and pension examination after December 
1997, schedule the veteran for a VA 
psychiatric examination to obtain a 
current assessment of the severity of the 
veteran's service-connected psychiatric 
disorder, aided by review of his 
psychiatric treatment history, and to 
provide a multiaxial evaluation pursuant 
to the American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders (Fourth Edition), 
Washington, DC, American Psychiatric 
Association, 1994.  In notifying the 
veteran of the examination request, he is 
to be advised of the applicability and 
effect of 38 C.F.R. §§ 3.327(a) and 
3.655.  Any unsuccessful attempt by the 
medical center to schedule an examination 
of the veteran should be documented by 
the medical center for the RO for 
inclusion in the claims file.

The claims file and a copy of this Remand 
should be made available to the examiner 
for a complete review prior to the 
examination.  The examiner is asked to 
indicate in the examination report that 
he or she has reviewed the claims file.  
Any testing deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to provide an 
opinion, to the extent possible, as to 
the degree of social and industrial 
impairment due to PTSD, without 
consideration of non-service connected 
conditions.  

5.  After completing the development, the 
RO must review the claims file to ensure 
that it includes all evidence requested, 
or if any is unavailable, a record of the 
attempts to obtain it.  The RO must also 
ensure that the psychiatric examination, 
if one is ordered, complies with the 
remand instructions.  If not, it must be 
returned to the examiner for 
clarification or correction.  38 C.F.R. 
§ 4.2 (1999).  

Thereafter, the RO should adjudicate the veteran's claim for 
an increased disability rating for PTSD.  Unless the veteran 
is satisfied with the results of the adjudication and 
withdraws his appeal, the case should then be returned to the 
Board after compliance with the provisions for processing 
appeals, including the issuance of a supplemental statement 
of the case and provision of the applicable time period for 
response.

The purpose of this REMAND is to obtain clarifying medical 
information and to accord due process.  The Board does not 
intimate any opinion as to the merits of this case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




